NUMBER 13-13-00453-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG

GUILLERMO R. PECHERO, M.D.,                                                   Appellant,

                                            v.

AGUSTIN GARCIA AND RONALD JACKSON,                                            Appellees.


               On appeal from the County Court at Law No. 1
                        of Hidalgo County, Texas.


                         MEMORANDUM OPINION
             Before Justices Rodriguez, Benavides and Perkes
                             Order Per Curiam

       While an appeal was pending before this Court, appellant, Guillermo Pechero, filed

an agreed motion to remand for settlement pursuant to Rule 42.1(a)(2)(B) of the Texas

Rules of Appellate Procedure. See TEX. R. APP. P. 42.1(a)(2)(B). According to the

motion, the parties have reached an agreement to settle and compromise their

differences. They ask this Court to set aside the judgment of the trial court without regard
to the merits and remand the case to the trial court for rendition of judgment in accordance

with the parties’ settlement agreement. Id.

       The Court, having examined and fully considered the joint motion to remand, is of

the opinion that it should be and is GRANTED. Accordingly, we set aside the trial court’s

judgment without regard to the merits and remand the case to the trial court for rendition

of judgment in accordance with the settlement agreement. Costs will be taxed against

appellant. See id. R. 42.1(d) ("Absent agreement of the parties, the court will tax costs

against the appellant.").



                                                               PER CURIAM


Delivered and filed the
15th day of June, 2015.




                                              2